Citation Nr: 0700875	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  05-06 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for negative 
psychological effects, claimed as secondary to service-
connected disabilities.

2.  Entitlement to service connection for right knee and 
right ankle conditions, claimed as secondary to service-
connected residuals of fracture of the right tibia.  

3.  Entitlement to an increased disability evaluation for 
residuals of fracture of the right tibia, currently evaluated 
as 20 percent disabling.

4.  Entitlement to an increased disability evaluation for 
strain and myositis of the lumbar paravertebral muscles, 
currently evaluated as 10 percent disabling.

5.  Entitlement to a compensable rating for residuals of 
surgical scars, right leg, on appeal from the initial grant 
of service connection.  




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
November 1983.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to adverse rating decisions issued by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  

The issues of entitlement to service connection for negative 
psychological effects, claimed as secondary to service-
connected disabilities, and entitlement to an increased 
disability evaluation for residuals of fracture of the right 
tibia, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's right ankle contracture and right knee 
patellofemoral syndrome and any positive right knee or ankle 
x-ray findings are proximately due to or the result of 
service-connected residuals of fracture of the right tibia.  

2.  The veteran's service-connected strain and myositis of 
the lumbar paravertebral muscles is manifested by pain; 
occasional radiation to the intrascapular area; moderate 
spasm; and slight limitation of motion.


3.  The veteran does not have ankylosis of any part of the 
spine; intervertebral disc syndrome (IDS); forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour.  

4.  The veteran has a superficial scar located on the right 
inferior knee, which does not cause limitation of motion of 
his leg and is not tender or unstable.  

5.  The veteran has a superficial scar located on the 
anterior aspect of the right mid-leg, which is painful to 
palpation and adheres to the underlying tissue, but which is 
not unstable and which does not cause limitation of function 
of the leg.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ankle 
contracture and right knee patellofemoral syndrome and any 
positive right knee or ankle x-ray findings, as secondary to 
service-connected residuals of fracture of the right tibia, 
have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310(a) (2006).  

2.  The criteria for a rating in excess of 10 percent for 
service-connected strain and myositis of the lumbar 
paravertebral muscles have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(effective before September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (effective as of September 26, 
2003).

3.  The criteria for an initial compensable evaluation for 
superficial scar, right inferior knee, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2006).  

4.  The criteria for a separate disability evaluation of 10 
percent, and no higher, for superficial scar, right mid-leg, 
have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310(a) 4.118, Diagnostic Code 7804 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).  Service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  See 38 C.F.R. § 3.310(a) 
(2006).  

The veteran contends that his service-connected residuals of 
fracture of the right tibia has contributed to the 
development of right knee and right ankle conditions.  See 
statements in support of claim dated March 2004, May 2004, 
November 2004, February 2005, November 2005 and March 2006.  
Service connection for residuals of fracture of the right 
tibia was granted in July 1985.  

The veteran underwent a VA compensation and pension (C&P) 
bones examination in August 2003.  Although he complained of 
constant right lower extremity pain, to include pain in the 
posterior ankle and anterior knee, no diagnoses specifically 
related to the ankle or knee were made.  

The following year, the veteran underwent a VA joints 
examination, during which he reported occasional moderate-to-
severe localized anterior and posterior right knee pain and 
moderate-to-severe right ankle pain, both associated with 
occasional numbness.  The veteran indicated that 
precipitating factors included going up stairs, walking a 
lot, driving a standard gear car, and swimming; alleviating 
factors included medication, elevation of the leg, and 
massage with horse liniments.  He reported that during the 
year prior, he suffered frequent right knee and ankle pain 
with acute flare-ups, which functionally impaired him 10 to 
15 times with pain lasting two days.  In pertinent part, he 
was diagnosed with right ankle contracture, right knee 
patellofemoral syndrome, and mild osteopenia of the right 
ankle by x-ray.  The examiner opined that the right ankle 
contracture and right knee patellofemoral syndrome and any 
positive findings on x-ray are more likely than not secondary 
to his service-connected residual of fracture of the right 
tibia.  See August 2004 examination report.  

The medical opinion provided during the August 2004 VA 
examination supports the veteran's claim.  As such, 
entitlement to service connection for right ankle contracture 
and right knee patellofemoral syndrome and any positive right 
knee or ankle x-ray findings secondary to service-connected 
residuals of fracture of the right tibia is warranted.  See 
38 C.F.R. § 3.102 (2006).  

II.	Increased ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2006).  

An evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Consideration must also be given to whether a "staged" 
rating - that is, ratings at different levels for periods of 
time - is appropriate, as this appeal involves the initial 
rating assigned for the right leg surgical scars.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The record, 
however, does not support the assignment of different 
percentage ratings during the period in question.  

A.	Increased rating for strain and myositis of the 
lumbar paravertebral muscles 

Service connection for the veteran's back disability has been 
in effect for over two decades.  See July 1985 rating 
decision.  He was granted service connection for strain and 
myositis of the lumbar paravertebral muscles with a 
noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5292, effective November 20, 1983.  The RO subsequently 
assigned a 10 percent evaluation, effective May 23, 2003, in 
response to the veteran's claim for increased rating.  See 
September 2003 rating decision.  The veteran has appealed the 
September 2003 rating decision and contends that he is 
entitled to a higher rating.  See notice of disagreement 
(NOD) dated September 2003.  

While the veteran's claim was pending, the criteria for 
evaluating spinal disabilities were amended, effective 
September 26, 2003.  See 68 Fed. Reg. 51, 454-51, 458 (2003).  
The current version of the revised criteria is found in 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).  The 
revised criteria evaluate various types of spine 
disabilities.  Both the old and new criteria apply, but the 
substantive new criteria cannot be applied before their 
effective date of September 26, 2003.  In light of these 
amendments, the claim must be evaluated in accordance with 
the effective dates of the rating criteria, before and as of 
September 26, 2003, as follows:

i.	Increased rating based on criteria in effect before 
September 26, 2003

Prior to September 26, 2003, Diagnostic Code 5292 provided 
the criteria for limitation of motion of the lumbar spine.  
Under this diagnostic code, ratings in excess of 10 percent 
were provided for moderate (20 percent) and severe (40 
percent) limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Other old criteria in effect prior to the September 2003 
amendments also permitted schedular ratings higher than 10 
percent.  Diagnostic Code 5285 provided for a 60 or 100 
percent rating for a fracture of the vertebra, depending on 
severity.  Old Diagnostic Code 5286, complete bony fixation 
(ankylosis) of the spine, provided for either a 60 or 100 
percent rating, depending on severity and whether ankylosis 
is favorable or unfavorable.  Also, under old Diagnostic Code 
5289, unfavorable ankylosis of the lumbar spine would have 
permitted a 50 percent rating.  These diagnostic codes are 
not applicable to the current situation, however, as there is 
no evidence that the veteran had a fractured vertebra, 
complete ankylosis of the spine, or ankylosis of the lumbar 
spine.  Nor is there any evidence that the veteran had 
ankylosis of either the cervical or dorsal spine, or 
limitation of motion of the cervical spine, such that 
Diagnostic Codes 5287, 5288, or 5290 apply.  

Old Diagnostic Code 5293 provided 10 to 60 percent ratings 
for IDS with incapacitating episodes depending on the 
duration of such episodes.  See 38 C.F.R. § 4.71a (2003) and 
67 Fed. Reg. at 54,349 (2002).  An "incapacitating episode" 
contemplates acute signs and symptoms due to IDS that 
requires bed rest and treatment ordered by a physician.  See 
Note (1), 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
Orthopedic and neurological manifestations were to be 
evaluated separately using the criteria for the most 
appropriate orthopedic and neurologic diagnostic code(s).  
See Note (2), 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
There is no evidence that the veteran was suffering from IDS 
such that Diagnostic Code 5293 applies, or that he manifested 
any neurological symptoms.  See records from the Centro de 
Terapia Fisica y Clinica del Dolor; VA treatment records; 
August 2003 VA C&P spine examination.  

The veteran underwent a VA C&P spine examination in August 
2003.  He reported a gradual increase in low back pain, which 
he indicated was due to walking with a leg length 
discrepancy.  The veteran also reported suffering low back 
pain localized to the lower back muscles with pain radiating 
towards his neck.  He denied fecal or urinary incontinence 
and numbness or burning radiating to his lower extremities.  
Range of motion testing from a standing position revealed 
flexion of the lumbar spine to 70 degrees (with pain 
beginning at 70 degrees), extension to 25 degrees, and 
lateral bending to the left and right to 25 degrees.  There 
was no additional limitation due to pain, fatigue, weakness 
or lack of endurance following repetitive use, but there was 
tenderness to palpation and spasms of the L4-L5 paravertebral 
muscles.  The veteran was diagnosed with lumbar myositis; the 
VA examiner opined that the one centimeter leg length 
discrepancy was not significant and did not interfere with 
the dynamics and mechanics of normal gait pattern.  

The evidence of record does not support the assignment of a 
rating in excess of 10 percent under Diagnostic Code 5292.  
During the August 2003 examination, the VA examiner indicated 
that normal range of motion was 90 degrees of flexion, 30 
degrees of extension, and 40 degrees of lateral bending.  As 
the veteran only exhibited slight limitation of motion during 
the August 2003 examination, and no range of motion 
measurements were provided in the records from the Centro de 
Terapia Fisica y Clinica del Dolor, he does not meet the 
criteria for either a 20 or 40 percent evaluation.  

Nor does the evidence support a rating in excess of 10 
percent under Diagnostic Code 5295, which provides a 20 
percent evaluation for lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position, and a 40 percent evaluation 
for severe lumbosacral strain with listing of the whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Although the August 2003 
VA examiner noted tenderness to palpation and spasms of the 
L4-L5 paravertebral muscles, there was no unilateral loss of 
lateral spine motion in a standing position so as to meet the 
criteria for a 20 percent evaluation, as the veteran was able 
to laterally bend on both the right and left sides.  
        
ii.	Increased rating based on criteria in effect as of 
September 26, 2003

Effective from September 26, 2003, disabilities of the lumbar 
spine (other than IDS, when it is evaluated on the basis of 
incapacitating episodes) are to be rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 
51,454 (Aug. 27, 2003), now codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2006).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine."  68 Fed. Reg. at 51, 455 
(Supplementary Information).  

Under Diagnostic Codes 5235-5242, a 20 percent rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent rating is assigned for 
forward flexion of the cervical spine 15 degrees or less; or 
favorable ankylosis of the entire cervical spine.  A 40 
percent rating is assigned for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine, and unfavorable ankylosis of the entire 
spine merits a 100 percent disability rating.  Any associated 
objective neurologic abnormalities including, but not limited 
to, bowel or bladder impairment, are to be rated separately 
from orthopedic manifestations under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a (2006), Note (1).  
Disabilities of the thoracolumbar and cervical spine segments 
are to be evaluated separately.  38 C.F.R. § 4.71a (2006), 
Note (6).  There is no evidence that the veteran has a 
cervical spine disability or that he suffers from any 
neurological abnormality.  See records from Centro de Terapia 
Fisica y Clinica del Dolor; VA treatment records; October 
2005 VA C&P spine examination.  

Under the new criteria, IDS is to be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating IDS Based on 
Incapacitating Episodes, which is the same formula as found 
in 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  The 
definition of an incapacitating episode remains the same as 
it was prior to the September 26, 2003 amendments.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2006), Note (1).  
The evidence of record remains devoid of any indication that 
the veteran suffers from IDS.  As such, his service-connected 
back disability cannot be evaluated under the IDS criteria.  

The evidence of record since the September 26, 2003 
amendments does not support a rating in excess of 10 percent 
pursuant to the General Rating Formula for Diseases and 
Injuries of the Spine.  During the October 2005 VA spine 
examination, flexion of the veteran's thoracolumbar spine was 
measured at 71 degrees; extension at 10 degrees; lateral 
flexion to the left and right at 30 degrees; and lateral 
rotation to the left and right at 20 degrees.  The VA 
examiner reported spasms of moderate intensity at L2-S1 
paravertebral muscles, bilaterally, but indicated that the 
veteran ambulated with an equal step length and normal 
cadence, used no assistive devices, and had normal contour 
other than mild decreased posterior superior iliac spine on 
the right side as compared to the left, one centimeter.  
Thus, based on the range of motion measurements and the VA 
examiner's observations, a rating higher than 10 percent for 
orthopedic manifestations associated with service-connected 
strain and myositis of the left paravertebral muscles is not 
warranted.  In addition, there is no evidence of ankylosis, 
favorable or unfavorable, of the entire cervical or 
thoracolumbar spine, or of unfavorable ankylosis of the 
entire spine, to warrant a higher rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2006).  

Consideration has also been given to any functional 
impairment and any effects of pain on functional abilities.  
During the October 2005 VA examination, the veteran exhibited 
pain at 71 degrees of flexion, 10 degrees of extension and 20 
degrees of right and left lateral rotation.  The VA examiner 
reported that the veteran is additionally limited by pain, 
but not by fatigue, muscle weakness, or lack of endurance on 
repetitive use of the low back muscles.  Although the veteran 
exhibits additional limitation due to pain and the effects of 
pain have been considered, a higher rating on the basis of 
limitation of function due to pain is not warranted.  See 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The VA examiner clearly stated that 
there was no functional loss due to fatigue, weakness, or 
lack of endurance, and the schedule does not require a 
separate rating for pain alone.  See Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  

B.	Increased rating for residuals of surgical scars, right 
leg 

The veteran has appealed a September 2003 rating decision 
that granted service connection for residuals of surgical 
scars, right leg, with a noncompensable evaluation pursuant 
to 38 C.F.R. § 4.118, Diagnostic Code 7805, effective May 23, 
2003.  The veteran has appealed the initial noncompensable 
rating assigned for the two scars.  

The rating criteria used to evaluate scars is found at 38 
C.F.R. § 4.118, Diagnostic Codes 7800 through 7805 (2006).  
Diagnostic Code 7805 provides that other scars are to be 
rated on the limitation of function of the affected part.  
The rating criteria specific to limitation of function of the 
leg are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261.  Diagnostic Code 5260 provides 0 to 30 percent 
evaluations for limitation of flexion of the leg, depending 
on severity; Diagnostic Code 5261 provides evaluations from 0 
to 50 for limitation of extension of the leg, also depending 
on severity.  

Consideration must be given to whether there are other 
manifestations of the service-connected scar that would 
support the assignment of a separate, compensable evaluation 
under another diagnostic code.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994) (impairments associated with a veteran's 
service-connected disability may be rated separately unless 
they constitute the same disability or the same 
manifestation).  

The veteran underwent a VA C&P scars examination in August 
2003, during which he reported numbness around the anterior 
knee scar, amplification of numbness with any minor trauma to 
the area, and pain on right leg scar upon palpation of scar.  
Physical examination revealed a vertical superficial scar on 
the right inferior knee measuring 7.5 centimeters by 0.5 
centimeters, lighter than the surrounding skin, and smooth in 
texture.  There was no pain on palpation, adherence, 
instability, elevation, depression, inflammation, edema or 
keloid formation.  There was also no limitation of motion 
secondary to the scar.  Examination also revealed a 
superficial right mid-leg scar on the anterior aspect 
measuring 6.5 centimeters by 1 centimeter, smooth in texture, 
and darker than the surrounding skin.  The scar was painful 
to palpation and there was adherence to the underlying 
tissue, but no instability, elevation, depression, 
inflammation, edema, keloid formation or limitation of motion 
or function.  The veteran was diagnosed with residuals of 
surgical scars of open reduction and internal fixation of 
right leg.  

Based on the findings of the VA examiner during the August 
2003 C&P scar examination, the Board finds that separate 
ratings should be assigned for the superficial scars located 
on the right inferior knee and the anterior aspect of the 
right mid-leg.  Since the superficial scar located on the 
anterior aspect of the right mid-leg was painful on 
examination, a 10 percent rating pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 should be assigned for that 
scar.  The evidence of record does not support the assignment 
of a compensable rating for the superficial scar located on 
the right inferior knee, as there was no limitation of motion 
caused by the scar, and it was not painful on palpation.  

Despite the separate rating assigned pursuant to Diagnostic 
Code 7804, the Board must still consider whether the evidence 
of record supports the assignment of other separate, 
compensable evaluations under other diagnostic codes related 
to scars.  Under 38 C.F.R. § 4.118, Diagnostic Code 7800 
provides the criteria for rating disfiguring scars of the 
head, face, or neck and does not apply in this situation as 
the veteran's scars are located in his right leg.  Diagnostic 
Code 7801 rates scars that are deep, or that cause limited 
motion, based on the area of the scars.  The minimum 
compensable rating of 10 percent would require an area or 
areas exceeding 6 square inches (39 sq. cm.).  Diagnostic 
Code 7802 rates scars that are superficial and that do not 
cause limited motion, based on the area of the scars, with an 
area or areas of 144 square inches (929 sq. cm.) or greater 
required to support the sole compensable rating of 10 
percent.  Diagnostic Code 7803 provides a 10 percent rating 
for a superficial, unstable scar.  

None of the evidence of record supports the assignment of 
other separate, compensable ratings under any of the above-
described diagnostic codes.  Diagnostic Codes 7801 and 7802 
do not apply because there is no evidence of any underlying 
soft tissue damage so as to classify the veteran's scars as 
deep.  Nor do the measured areas of 7.5 centimeters by 0.5 
centimeters (right inferior knee) and 6.5 centimeters by 1 
centimeter (right mid-leg) meet that required for a 
compensable evaluation.  Diagnostic Codes 7803 is not 
applicable because there is no evidence of frequent loss of 
covering of the skin on either scar, and they have both been 
described as stable.  See August 2003 VA C&P scars 
examination report.  



III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As service connection has been granted for the claimed right 
knee and right ankle conditions as secondary to service-
connected residuals of fracture of the right tibia, any 
defect in the notice or assistance given to the veteran was 
harmless.

The appeal concerning the initial scar disability evaluation, 
and the appeal concerning an increased rating for strain and 
myositis of the lumbar paravertebral muscles, arises from a 
September 2003 rating decision.  Prior to this decision, the 
veteran was given section 5103(a) notice in a July 2003 
letter that advised him of both the evidence needed to 
establish entitlement to service connection and entitlement 
to an increased rating; that VA would assist him in obtaining 
additional information and evidence; and of the 
responsibilities on both his part and VA's in developing the 
claim.  He was later informed of the need to send any 
pertinent evidence in his possession in an April 2004 
statement of the case (SOC).  As such, VA fulfilled its 
notification duties.  Quartuccio, 16 Vet. App. At 187.  The 
veteran was also provided notice of the appropriate 
disability rating and effective date of any grant of service 
connection in March 2006 and September 2006 letters.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's service, private and VA medical records 
have been obtained and he was afforded several VA 
examinations in connection with his claims.  The record does 
not suggest the existence of additional, pertinent evidence 
that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for right ankle contracture and right knee 
patellofemoral syndrome and any positive right knee or ankle 
x-ray findings, as secondary to service-connected residuals 
of fracture of the right tibia, is granted.

A disability evaluation in excess of 10 percent for strain 
and myositis of the lumbar paravertebral muscles is denied.

An initial compensable evaluation for superficial scar, right 
inferior knee, is denied.  

A separate 10 percent evaluation for superficial scar, right 
mid-leg, is granted, subject to controlling regulations 
governing the payment of monetary benefits.


REMAND

The Board finds that further development is needed before a 
decision can be issued on the merits of the veteran's claims 
for increased compensation for residuals of fracture of the 
right tibia and service connection for negative psychological 
effects, claimed as secondary to service-connected 
disabilities.  Further development would ensure that his due 
process rights, including those associated with 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2006), are met.  The 
specific bases for remand are set forth below.  

The veteran contends that his service-connected residuals of 
fracture of the right tibia merits a rating in excess of 20 
percent.  The Board finds that this issue is inextricably 
intertwined with its grant of service connection on a 
secondary basis for right knee and right ankle conditions.  
This is so because the RO must determine whether to rate the 
service-connected right knee and right ankle conditions 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5262, which 
provides the criteria for impairment of the tibia and fibula 
includes language relating to knee and/or ankle disabilities, 
or pursuant to the criteria specific to the knees and ankles, 
found at 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5261, 5263, 
and 5270-5274.  The Board notes that the discrepancy of one 
centimeter in length of the veteran's legs is not compensable 
pursuant to Diagnostic Code 5275.  In rating these 
disabilities, consideration must be given to 38 C.F.R. 
§ 4.14, which prohibits the evaluation of the same 
manifestation under different diagnoses.  

The veteran also contends that he has suffered negative 
psychological effects as a result of his service-connected 
residuals of fracture of the right tibia, residuals of 
surgical scar, and strain and myositis of the lumbar 
paravertebral muscles.  See e.g., March 2006 statement in 
support of claim.  The evidence of record indicates that he 
suffers from depression.  See e.g., August 2003 VA primary 
care follow-up note.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2006), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  Based 
on the evidence as a whole, a medical examination is 
necessary for the purpose of ascertaining the current 
psychological diagnosis or diagnoses, and for an opinion on 
whether any current diagnosis is related to the veteran's 
service-connected disabilities.  The veteran is hereby 
notified that it is his responsibility to report for any 
scheduled examination and to cooperate in the development of 
the case, and that the consequences of failing to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment 
records from the San Juan VA Medical 
Center (VAMC) since February 2005.  

2.  Schedule the veteran for an 
examination for the purpose of 
ascertaining the current psychological 
diagnosis or diagnoses.  For each 
diagnosis, the examiner should indicate 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that the diagnosed disability is 
related to the veteran's service-
connected disabilities.  The examiner 
should explain the reason(s) for the 
opinion(s).  The claims folder should be 
made available to the examiner for 
review.  

3.  Thereafter, readjudicate the claims.  
Decide how to rate the veteran's service-
connected residuals of fracture of the 
right tibia and his right knee and ankle 
conditions.  In rating these 
disabilities, consideration must be given 
to 38 C.F.R. § 4.14, which prohibits the 
evaluation of the same manifestation 
under different diagnoses.  

4.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a SSOC 
and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


